EXHIBIT 32.2 Certification I, Catherine M. DollChief Financial Officer of CryoPort, INC. (the “Company”), certify, pursuant to Rule 13(a)-14(b) or Rule 15(d)-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350, that: (1) the Annual Report on Form 10-K of the Company for the fiscal year ended March31, 2010 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)); and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: June 21, 2010 /S/Catherine M. Doll Catherine M. Doll, Chief Financial Officer, Chief Accounting Officer
